Order, so far as appealed from, denying plaintiff’s motion for examination of defendant Samuel L. Lubell before trial as to items 5, 10, 11, 13, 14, 15, 16, 17, 18, 19, 21, 22, 23, 25, 26 and 27 of the notice of motion, and for the production of books and records, unanimously affirmed, with twenty dollars costs and disbursements. No opinion. The date for the examination to proceed to be fixed in the order. Settle order on notice. Present — Martin, P. J., Merrell, McAvoy, O’Malley and Untermyer, JJ.